Case 6:13-bk-27611-MH        Doc 1067 Filed 02/12/21 Entered 02/12/21 13:07:16                 Desc
                               Main Document Page 1 of 2


  1   FRALEY & ASSOCIATES
      Franklin R. Fraley, Jr.—SBN 151879
  2   Ste. 180
      680 E. Colorado Blvd.                                        FILED & ENTERED
  3   Pasadena CA 91101
      Tel    213.393.2520
  4   cmecf@fraleylaw.com                                                FEB 12 2021
  5   Attorneys for Secured Creditor and Plaintiff
      REVERE FINANCIAL CORPORATION                                  CLERK U.S. BANKRUPTCY COURT
                                                                    Central District of California
  6                                                                 BY craig      DEPUTY CLERK


  7

  8                             UNITED STATES BANKRUPTCY COURT
  9                              CENTRAL DISTRICT OF CALIFORNIA

 10                                         (Riverside Division)

 11   In re                                          Bk. No. 6:13-bk-27611-MH

 12   DOUGLAS J. ROGER, an individual,               Related Bk. No. 6:13-bk-27344-MH
                                                     Related Bk. No. 6:13-bk-27610-MH
 13                Debtor.
                                                     Chapter 7
 14
                                                     ORDER APPROVING STIPULATION BY
 15                                                  ALL PARTIES TO CONTINUE STATUS
                                                     CONFERENCE AND STAY CLAIM
 16                                                  OBJECTION PENDING SETTLEMENT
                                                     NEGOTIATIONS
 17
                                                     [Doc 1066]
 18
                                                       Continued Status Conference
 19                                                    Date:   2021-04-28
                                                       Time:   2:00 p.m. PDT
 20                                                    Place:  Ctrm. 303

 21

 22

 23
 24

 25

 26

 27

 28
                                                      -1-
                 ORDER ON STIP CONTINUE STATUS CONF /STAY CLAIM OBJ—2021-02-17
Case 6:13-bk-27611-MH           Doc 1067 Filed 02/12/21 Entered 02/12/21 13:07:16            Desc
                                  Main Document Page 2 of 2


  1           The Bankruptcy Court, having reviewed the Stipulation by All Parties to Continue Status

  2   Conference and Stay Adversary Proceeding Settlement Negotiations, filed 11 February 2021 (the
  3   “Stipulation”) [Doc 1066], and finding that good cause exists for the Stipulation,

  4                   •         continues the 17 February 2021 status conference to 28 April 2021 at 2:00

  5           p.m. PDT; and

  6                   •         generally stays all proceedings on Debtor Douglas J. Roger’s objection to

  7           Creditor Revere Financial Corporation’s claim through 28 April 2021.

  8                                                    ###
  9

 10

 11

 12

 13

 14
 15

 16

 17
 18

 19

 20

 21

 22

 23
 24

 25

 26
      Date: February 12, 2021
 27

 28
                                                        -2-
                  ORDER ON STIP CONTINUE STATUS CONF /STAY CLAIM OBJ—2021-02-17
